RESCISSION AGREEMENT


THIS RESCISSION AGREEMENT (the “Rescission Agreement”) is made and entered into
this 6th day of June 2011, by and between Nine Mile Software, Inc., a Nevada
corporation (hereinafter the “Company”); and EBE, LLC, a Delaware Limited
Liability Company (hereinafter the “Investor”).


WHEREAS, on April 19, 2011, pursuant to that certain Securities Purchase
Agreement, a copy of which is annexed hereto as Attachment No. 1 and, by this
reference, made a part hereof (the “SPA”), Investor purchased from the Company
2,000,000 shares of the Company’s common stock for the cash consideration of
$131,319.00; and


WHEREAS, the parties hereto now desire to rescind the SPA and revoke the terms
and conditions set forth therein and transfer and return to their prior
beneficial owners all assets and property that may have been transferred
pursuant to the terms of the SPA.


NOW, THEREFORE, in consideration of the mutual representations and covenants
herein contained, the parties hereby agree as follows:


1.           The Company and Investor hereby agree that the SPA will be
rescinded and deemed null and void, effective immediately, and that all terms,
conditions, covenants, representations and warranties contained in said SPA will
terminate immediately and will be deemed null and void and of no further
effect whatsoever.


2.           The Company and Investor agree that upon executing this Rescission
Agreement, Investor will immediately surrender to the Company stock certificates
representing the 2,000,000 shares of the Company’s common stock acquired by
Investor pursuant to the SPA (“the “Nine Mile Shares”).  Investor agrees to
deliver all certificates representing the Nine Mile Shares to Leonard E.
Neilson, Attorney at Law (“Escrow Agent”), to be held in Escrow pursuant to the
terms and conditions set forth in that certain Escrow Agreement to be executed
contemporaneously with this Rescission Agreement (the “Escrow Agreement”), a
copy of which is annexed hereto as Attachment No. 2 and, by this reference, made
a part hereof.  All stock certificates representing the Nine Mile Shares must
have attached an appropriate stock power, duly endorsed with Medallion
Guarantee, so as to make the certificates fully negotiable.  Upon fulfillment of
the terms and conditions of this Rescission Agreement and the Escrow Agreement,
the certificates representing the Nine Mile Shares are to be delivered to the
Company for cancellation.  Upon fulfillment of the terms of this Rescission
Agreement and the Escrow Agreement and delivery of the Nine Mile Shares to the
Company for cancellation, Investor will relinquish and forever waive any
ownership claim or right to the Nine Mile Shares that were issued to Investor
pursuant to the terms of the SPA.


3.           In consideration for the return to the Company by Investor of the
Nine Mile Share, the Company agrees that it will immediately cause to deposited
with the Escrow Agent $75,000.00, a promissory note and settlement agreement
payable to EBE in the amount of $25,000.00, and 725,000 shares of common stock
of Profire Energy, Inc., a Nevada corporation (the “Profire Shares”) to be held
as collateral for the promissory note and settlement agreement and as per the
terms of the Escrow Agreement.  At the Effective Time of the Escrow Agreement,
that is when all of the cash, Nine Mile Shares, Note and Profire Shares have
been deposited with Escrow Agent, the Escrow Agent will deliver to EBE the cash
amount of $75,000.00.  At or prior to the Termination Date of the Escrow
Agreement, which shall be 60 days from the Effective Date, the consideration to
EBE for the return of the Nine Mile Shares may be satisfied in one of following
three ways:


 
(a) 
If the cash sum of $25,000.00 is delivered to the Escrow Agent in satisfaction
of the Note, the Escrow Agent will deliver to EBE the $25,000.00, and 500,000
shares of the Profire Shares, duly endorsed so as to make EBE the beneficial
owner of such securities, which shall be considered as payment and satisfaction
of the Note, and the remaining balance of 225,000 shares of the Profire Shares
will be returned to the Makers of the Note; or




 
 
- 1 -

--------------------------------------------------------------------------------

 

(b)           If the cash sum of $75,000.00, is delivered to the Escrow Agent in
satisfaction of the Note and other consideration, the Escrow Agent will deliver
to EBE the $75,000.00, which shall be considered as payment and satisfaction of
the Note, and Escrow Agent will promptly thereafter return all of the Profire
Shares to the Makers of the Note; or


(c)           If, at the Termination Date of the Escrow Agreement neither (i) or
(ii) above have been satisfactorily performed, then Escrow Agent shall
immediately deliver to EBE all of the Profire Shares, duly endorsed so as to
make EBE the beneficial owner of such securities.


4.           The parties to this Rescission Agreement hereby agree that upon
satisfaction of the terms set forth herein and in the Escrow Agreement, the Nine
Mile Shares will be returned to the Company for cancellation and the Company
will cause the consideration set forth in paragraph 3 above to be delivered to
EBE.


5.           EBE represents and warrants that it has full right and title to the
Nine Mile Shares and that the shares have not been encumbered in any manner.


6.           Contemporaneous with the execution of this Rescission Agreement,
the Company’s sole Director, Jason Weilert, will appoint Damon Deru as a new
director of the Company, and immediately thereafter Jason Weilert will tender
his written resignations as a directors and/or executive officers of the
Company.


7.           The parties hereto shall bear their respective costs and expenses
associated with the SPA and this Rescission Agreement.


8.           The parties hereto agree to cooperate and use their best efforts in
taking all necessary and requisite actions to execute and effectuate this
Rescission Agreement and any other related documents in order to accomplish the
transaction contemplated hereby.


9.           This Rescission Agreement shall be governed by the laws of the
State of Nevada without giving effect to the principles of conflicts of law.


10.           This Rescission Agreement may be executed in one or more
counterparts, each of which will be deemed an original and together will
constitute one document.  The delivery by facsimile, e-mail or other electronic
medium of an executed counterpart of this Rescission Agreement will be deemed to
be an original and will have the full force and effect of an original executed
copy.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Rescission Agreement in a manner legally binding upon them as of the date first
written above.
 
 

  “Company”      
Nine Mile Software, Inc.
                     By: _____________________________      Its:                
 “EBE”        EBE, LLC                     By: _____________________________   
  Its:       

 
 
 
 
 
 
 
 
 
 
 
- 2 -